Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re 4-7 and 12-15: in claim 4, the preamble reciting “any one of claim 1” is confusing because only one claim is recited when it appears the claim is meant to be multiply dependent. Examiner reads it as “of claim 1.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 9-12, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. U.S. PGPub 2012/0051050 (hereinafter “Lee”).
Regarding claim 1: Lee teaches:
a housing (“case” 100) having opposed side walls (“side wall” 120) for housing one or more light sources (“LEDs” 210) therein (Figs. 1a-3d, 5-6, 12a-12b);
an output element (“diffuser plate” 300) securable between said side walls 120 to extend along said housing in at least partially defining a luminaire output (Figs. 1a-3d, 5-6, 12a-12b); and
a resilient1 coupling flange (“louver” 130) extending at least partially along at least one of said side walls 120, said coupling flange having defined along a length thereof an output coupling structure adapted to laterally receive and resiliently secure an edge of said output element therein (Figs. 1a-3d, 5-6, 12a-12b),
said output coupling structure 300 being inwardly biased so to be resiliently retractable and deployable in receiving and securing said edge therein (Figs. 1a-3d, 5-6,12a-12b).

Regarding claim 2: Lee teaches: wherein an outer extremity of said output coupling structure 300 defines a beveled edge such that application of an inward pressure by said output element 300 edge 

Regarding claim 3: Lee teaches wherein respective coupling flanges 130 extend along either of said side walls (Figs. 1a-3d, 12a-12b).

Regarding claim 4: Lee teaches a coupling rail is defined along said at least one side wall to receive in sliding engagement therewith a correspondingly shaped flange coupling (Figs. 5-6: The coupling rail is shown in Fig. 6 coupling to the retention structure of power supply 20).

Regarding claim 5: Lee teaches wherein the luminaire further comprises a housing liner2 secured along an outer portion of said side wall 120, and wherein said coupling rail is defined along an inner portion of said housing liner (Figs. 5-6).

Regarding claim 6: Lee teaches wherein said housing liner defines an inwardly projecting lateral flange along a length of said side wall that at least partially conceals a gap defined between an outer extremity of said coupling flange and said side wall (Figs. 5-6).

Regarding claim 9: Lee teaches wherein said output coupling structure 300 is defined by a C-shaped hook at an outer extremity of said coupling flange 130, said hook having a lower edge-resting portion to receive said output element edge thereon, and an inwardly angled outer portion to secure said output element edge upon said edge-resting portion once received thereon (Figs. 3c-3d).
Regarding claim 10: Lee teaches wherein said side walls 120 are curved3 thereby defining a curved housing, said output element 300 comprising a substantially flat arcuate element (Figs. 1a-3d).

Regarding claim 11: Lee teaches wherein said housing is installable recessed within a correspondingly shaped aperture defined within a surface material, thereby rigidly fixing said side walls within said aperture prior to coupling of said output element, and wherein said coupling flange is sufficiently resilient to accommodate coupling of said output element thereto once said housing is recessed (Figs. 5-6).

Regarding claim 12: Lee teaches wherein said output element 300 comprises a substantially flat edge (Figs. 1a-6).

Regarding claim 16: Lee teaches:
two or more luminaire modules mountable end-to-end within the aperture (“support frame” 50) (Figs. 5-7, 13), 
each  one of which comprising a recessable housing having opposed side walls 120 (Figs. 5-7, 13);
an output element 300 securable along and between said side walls 120 to at least partially define an output of the luminaire (Figs. 5-7, 13); and
opposed inwardly biased output coupling structures 130 extending at least partially along respective side walls 120 and adapted to receive and resiliently secure corresponding edges of said output elements along said side walls (Figs. 5-7, 13).

Regarding claim 17: Lee teaches wherein said output coupling structures are defined at an outer extremity of respective coupling flanges extending along either of said side walls, wherein said coupling flanges are resiliently inwardly biased so to resiliently retract and deploy said coupling structures in securing said corresponding edges therein (Figs. 5-7, 13; para. [0091]).

Regarding claim 18: Lee teaches wherein said output element 300 comprises a substantially flat element (Figs. 5-7, 13).

Regarding claim 19: Lee teaches wherein at least one of said luminaire modules comprises a curved module, and wherein said output element 300 comprises at least one correspondingly curved output element4 300 (Figs. 5-7, 13).

Regarding claim 20: Lee teaches wherein said output element 300 comprises at least one seamless output element that is securable along and between said side walls of at least two contiguous luminaire modules, and wherein said at least two contiguous luminaire modules comprise said curved module (Figs. 5-7, 13).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee.
Regarding claims 7-8: Lee teaches herein an inwardly projecting lateral flange is defined along a length of said side wall that at least partially conceals a gap defined between an outer extremity of said coupling flange and said side wall, and wherein said inwardly projecting flange extends no greater than a given distance from said side wall.
Lee is silent as to the exact distance the inwardly projecting flange extends.
Modifying the distance from the side wall is an obvious method of conforming the device to a certain form factor. Further, after careful review of Applicant’s specification, there appears to be no criticality to the claimed distance. It has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In the instant case, the claimed distance represents at most an optimization for the specific device's form factor and, further, does not alter the operation of the device. Therefore, it is an obvious modification of the prior art. See id.
It would have been obvious to one of ordinary skill in the art, at either the time of the invention or filing, to modify the distance of the inwardly projecting flange from said side wall to conform the 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
With Examiner’s reading of claims 13-15 in light of the 112 rejections, claims 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,085,610 (“Patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant Application
Difference (see highlighted portions)
Patent
13. A luminaire comprising: a housing having opposed side walls for housing one or more light sources therein; an output element securable between said side walls to extend along said housing in at 5least partially defining a luminaire output; and a resilient coupling flange extending at least partially along at least one of said side walls, said coupling flange having defined along a length thereof an output coupling structure adapted to laterally receive and resiliently secure an edge of said output element therein, said output coupling structure being inwardly biased so to be resiliently retractable and deployable in 10receiving and securing said edge therein; , wherein a coupling rail is defined along said at least one side wall to receive in sliding engagement therewith a correspondingly shaped flange coupling structure; 

13. A luminaire comprising: a housing having opposed side walls for housing one or more light sources therein; an output element securable between the inside surfaces of said side walls to extend along said housing at least partially defining a luminaire output pattern; a resilient coupling flange extending at least partially along at least one of the inside surfaces of the side walls, said coupling flange having defined along a length thereof an output coupling structure adapted to laterally receive and resiliently secure an edge of said output element therein, said output coupling structure being inwardly biased so to be resiliently retractable and deployable in receiving and securing said edge therein; a coupling rail is defined along said at least one side wall to receive in sliding engagement therewith a correspondingly shaped 
said side walls to extend along said housing in at 5least partially defining a luminaire output; and a resilient coupling flange extending at least partially along at least one of said side walls, said coupling flange having defined along a length thereof an output coupling structure adapted to laterally receive and resiliently secure an edge of said output element therein, said output coupling structure being inwardly biased so to be resiliently retractable and deployable in 10receiving and securing said edge therein; , wherein a coupling rail is defined along said at least one side wall to receive in sliding engagement therewith a correspondingly shaped flange coupling structure; wherein said coupling rail comprises a T-shaped rail and wherein said flange coupling structure comprises a C-shaped structure correspondingly shaped for sliding engagement around said T-shaped rail.
Patent uses inside surfaces of side walls whereas instant application just uses inside surfaces
14. A luminaire comprising: a housing having opposed side walls for housing one or more light sources therein; an output element securable between said inside surfaces of side walls to extend along said housing at least partially defining a luminaire output pattern; a resilient coupling flange extending at least partially along at least one of the inside surfaces of the side walls, said coupling flange having defined along a length thereof an output coupling structure adapted to laterally receive and resiliently secure an edge of said output element therein, said output coupling structure being inwardly biased so to be resiliently retractable and deployable in receiving and securing said edge therein; a coupling rail is defined along said at least one side wall to receive in sliding engagement therewith a correspondingly shaped flange coupling structure; and wherein said coupling rail comprises a T-shaped rail and wherein said flange coupling structure comprises a C-shaped structure correspondingly shaped for sliding engagement around said T-shaped rail.

Both are identical
15. wherein said T-shaped rail defines an asymmetric cross-section beveled to inwardly bias said coupling flange upon engagement therewith.


Conclusion
See attached PTO-892 form for all relevant prior art considered.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279. The examiner can normally be reached M-F 9AM-6PM EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Resilient has been interpreted in conformity with its dictionary definition: “capable of withstanding shock without permanent deformation or rupture.” https://www.merriam-webster.com/dictionary/resilient 
        2 The housing liner is shown in Fig. 6 on the opposite side of 120 from the coupling rail, it is a slanted liner which encloses the lighting elements
        3 The side walls curve from the coupling flange.
        4 The output element exhibits discontinuous curvature